J-S33032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.K.A.B., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.B., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3435 EDA 2017

                     Appeal from the Order August 28, 2017
      in the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000775-2017,
                            CP-51-DP-0002461-2014


BEFORE:      OTT, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED AUGUST 09, 2018

       Appellant, J.B. (“Father”), files this appeal from the order by the

Philadelphia County Court of Common Pleas granting the petition of the

Department of Human Services (“DHS”) and involuntarily terminating his

parental rights to his minor, dependent son, J.K.A.B. (“Child”), born in October

2014, pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), and (b).1

Father also purports to appeal from the order changing Child’s permanency

goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351. Father’s

counsel (“Counsel”) filed a petition to withdraw and a brief pursuant to Anders

____________________________________________


1  By separate order entered August 28, 2017, the court additionally
involuntarily terminated the parental rights of any unknown putative father.
No unknown father has filed an appeal. Further, by separate order entered
November 14, 2017, the trial court involuntarily terminated the parental rights
of Child’s mother, S.B. (“Mother”). Mother filed a separate appeal addressed
by a memorandum at Superior Court Docket No. 4082 EDA 2017.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S33032-18



v. California, 386 U.S. 738 (1967), averring the appeal is frivolous.        We

affirm the order terminating Father’s parental rights, quash Father’s appeal of

the purported goal change, and grant Counsel’s petition to withdraw.

       The trial court summarized the relevant procedural and factual history,

in part, as follows:

             On October 20, 2014, [DHS] received a General Protective
       Services (“GPS”) report alleging that the Child and his mother
       tested positive for marijuana when Child was born.[2] On October
       23, 2014, Child was placed in a foster home through Tabor Child’s
       Services, where he remained throughout the case.[3] At that time
       the whereabouts and identity of Father were unknown to DHS. By
       December 10, 2014, DHS had learned the identity and
       whereabouts of Father . . . . Thereafter, an adjudicatory hearing
       was held on February 23, 2015, before the Honorable Jonathan
       Irvine who adjudicated [] Child dependent. Throughout the
       involvement of DHS and later the Community Umbrella Agency
       (“CUA”), the court held regularly scheduled Permanency Review
       hearings to monitor the family’s compliance with all court orders
       and the CUA Single Case Plan (“SCP”). These SCP meetings were
       held to assist the family with complying with all objectives and to
       provide any and all appropriate services as an aid to facilitate
       reunification. During this period Father failed to attend each and
       every court hearing and SCP meeting.

Trial Court Opinion (“T.C.O.”), 11/17/17, at 2-3 (citations to record omitted).



____________________________________________


2 The family had been known to DHS since at least February 2012 due to the
death of a child of Mother. After investigation, DHS learned that yet two other
children died in 2008 and 2009, respectively. Petition for Termination of
Parental Rights, 8/4/17, Exhibit “A,” Statement of Facts, ¶¶a-d. The cause of
the deaths of two of the three children were undetermined. Id.

3 As testified to by CUA case manager, Nick Sarro, Child was initially placed in
a foster home, then placed with Maternal Grandmother for four months, and
finally placed in his current foster home in January 2016. N.T. at 40.

                                           -2-
J-S33032-18



       On August 4, 2017, DHS filed separate petitions to involuntarily

terminate the parental rights of Father and Mother and to change the

permanency goal from reunification to adoption. On August 28, 2017, the

trial court held a termination hearing at which DHS presented the testimony

of Nick Sarro, CUA case manager, Tabor Community Partners; Father, who

was present and represented by counsel, testified on his own behalf. Child

was represented by both a Guardian Ad Litem (“GAL”) and legal counsel, who

both supported the termination of Father’s parental rights.4 N.T. at 33-36.

       On August 28, 2017, the trial court involuntarily terminated Father’s

parental rights to Child pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), and (b).

On the same day, the trial court held its decision with respect to Mother’s

parental rights in abeyance for Mother to have the opportunity to sign a

voluntary relinquishment of her parental rights, and the matter was re-listed

for November 14, 2017. N.T. at 77. In addition, the trial judge did not rule

on DHS’s petition for a goal change from reunification to adoption at that time,


____________________________________________


4 This Court has recently held that we will address sua sponte the responsibility
of an orphans’ court to appoint counsel pursuant to 23 Pa.C.S.A. 2313(a).
See In re K.J.H., 180 A.3d 411, 413 (Pa.Super. 2018). In In re Adoption
of L.B.M., ___Pa.___, 161 A.3d 172, 180 (2017) (plurality), our Supreme
Court held that Section 2313(a) requires that counsel be appointed to
represent the legal interests of any child involved in a contested involuntary
termination proceeding. The Court defined a child’s legal interest as
synonymous with his or her preferred outcome. As the trial court in this case
appointed a GAL for to advocate for Child’s best interests and legal counsel to
advocate for Child’s legal interests, we find the trial court fulfilled its
responsibility to appoint counsel pursuant to Section 2313(a).


                                           -3-
J-S33032-18



but indicated on the record that he would wait until the conclusion of Mother’s

termination proceedings. Notes of Testimony (“N.T.”), 8/28/17, at 37.

      On October 1, 2017, counsel for Father filed a request for the

reinstatement of Father’s appellate rights nunc pro tunc. On October 5, 2017,

the trial court granted Father permission to file an appeal nunc pro tunc. On

October 6, 2017, Father filed a single notice of appeal as well as a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).      The notice of appeal indicated that Father was

appealing the trial court’s August 28, 2017 order, which solely terminated

Father’s parental rights.

      While the termination order was entered at docket CP-51-AP-000775-

2017, Father’s notice of appeal also listed the docket for the dependency

proceedings at CP-51-DP-0002461-2014. In his concise statement, Father

challenged the termination of his parental rights and alleged that the lower

court had erred in changing the goal to adoption. However, the lower court

had not yet resolved DHS’s goal change petition and did not enter a

permanency review order changing Child’s goal to adoption on the

dependency docket until November 14, 2017.

      As a preliminary matter, we must determine whether Father properly

filed the appeal before this Court. Father only filed one notice of appeal but

seeks to challenge two separate orders: the termination of his parental rights

at docket CP-51-AP-000775-2017 and the change of the permanency goal to




                                     -4-
J-S33032-18



adoption at CP-51-DP-0002461-2014.        We note that the issues decided in

these orders are wholly distinct; this Court has clarified that:

      Except in Philadelphia and Allegheny County, under the Juvenile
      Act jurisdiction to determine the propriety of the placement goal
      is vested exclusively in the juvenile division of the court of
      common pleas. 42 Pa.C.S.A. § 6302 and official comment thereto.
      The jurisdiction of the Orphans' Court is to terminate parental
      rights and is derived from a different statute. Pa.Stat.Ann. tit. 23,
      § 2102 and official comment thereto. Thus, the issues and
      proceedings before the juvenile court, on one hand, and the
      Orphans' Court on the other, are distinct.

In re Interest of M.B., 565 A.2d 804, 809 (Pa.Super. 1989). While in this

case the Philadelphia County Family Court Division resolved both issues, the

lower court filed separate orders on separate dockets.

      In the recent decision, Commonwealth v. Walker, ___ Pa. ___, ___

A.3d ___, 33 MAP 2017 (Pa. filed June 1, 2018), our Supreme Court held that

there is a bright-line requirement that a single notice of appeal will not be

adequate to appeal orders entered on more than one trial court docket; the

Walker court cited to the 2013 amendment to the Official Comment in

Pa.R.A.P. 341 which states “[w]here ... one or more orders resolves issues

arising on more than one docket or relating to more than one judgment,

separate notices of appeals must be filed.” Pa.R.A.P. 341, Official Note.

      While Father’s notice of appeal listed two docket numbers and he

attempts to challenge both the termination order and the goal change order

on appeal, Father’s notice of appeal only stated that he was appealing from

the order entered on August 28, 2017, in which the trial court terminated his

parental rights at docket number CP-51-AP-0000775-2017. No order was

                                      -5-
J-S33032-18



entered on the dependency docket CP-51-DP-0002461-2014 on that date as

the trial court expressly indicated that it wished to hold its decision on DHS’s

petition to change the permanency goal to adoption until it made its decision

with respect to Mother’s parental rights. As noted above, the lower court did

not enter an order changing Child’s permanency goal to adoption until

November 14, 2017. As a result, Father’s notice of appeal in this case solely

applies to the trial court’s termination order, we quash Father’s appeal on the

dependency docket (CP-51-DP-0002461-2014).

      In this case, Counsel has filed an Anders brief and a petition to

withdraw. When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa.Super. 2013); see

also Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005)

(stating, “When faced with a purported Anders brief, this Court may not

review the merits of the underlying issues without first passing on the request

to withdraw[]”) (citation omitted).

      In In re V.E. & J.E., 611 A.2d 1267 (Pa.Super. 1992), this Court

extended the Anders principles to appeals involving the termination of

parental rights.   Id. at 1275. Counsel appointed to represent an indigent

parent on appeal from a decree involuntarily terminating parental rights may

therefore petition this Court for leave to withdraw representation and submit

an Anders brief.    In re S.M.B., A.M.B., & G.G.B., 856 A.2d 1235, 1237

(Pa.Super. 2004). To withdraw, counsel must:

                                      -6-
J-S33032-18


      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa.Super.

2009)). Moreover, counsel must “attach to their petition to withdraw a copy

of the letter sent to their client advising him or her of their rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa.Super. 2005).

      We further review Counsel’s Anders brief for compliance with the

requirements set forth in Santiago, supra.

             [W]e hold that in the Anders brief that accompanies court-
      appointed counsel’s petition to withdraw, counsel must: (1)
      provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.
602 Pa. at 178-79, 978 A.2d at 361.

      Counsel asserts that she has made a conscientious examination of the

record and determined the appeal is frivolous.       Anders Brief at 10, 17

(unpaginated). Counsel has attached to the petition to withdraw a copy of the

letter sent to Father, enclosing a copy of her Anders brief and advising Father




                                     -7-
J-S33032-18



of his right to retain private counsel or to proceed pro se. Hence, we conclude

that Counsel has complied with the procedural Anders requirements.

        Therefore, we first proceed to examine the issues counsel identified in

the Anders brief and then conduct “a full examination of all the proceedings,

to decide whether the case is wholly frivolous.” Commonwealth v. Yorgey,

___A.3d.___, 2018 WL 2346441, at *4 (Pa.Super. filed May 24, 2018) (en

banc) (quotation omitted).5 Counsel’s Anders brief raises the following issues

for our review:

        1) Whether the trial court committed reversible error, when it
        involuntarily terminated [F]ather’s parental rights where such
        determination was not supported by clear and convincing evidence
        under the [A]doption [A]ct, 23 Pa.C.S.A. §2511(a)(1) and (2)?

        2) Whether the trial court committed reversible error when it
        involuntarily terminated [F]ather’s parental rights without giving
        primary consideration to the effect that the termination would
        have on the developmental, physical and emotional needs of the
        child as required by the [A]doption [A]ct, 23 Pa.C.S.A. §2511(b)?

Anders Brief at 6 (unpaginated).


____________________________________________


5   In Yorgey, an en banc panel of this Court relevantly held:

        [W]e must give Anders a most generous reading and review ‘the
        case’ as presented in the entire record with consideration first of
        issues raised by counsel. . . .[T]his review does not require this
        Court to act as counsel or otherwise advocate on behalf of a party.
        Rather, it requires us only to conduct a review of the record to
        ascertain if on its face, there are non-frivolous issues that counsel,
        intentionally or not, missed or misstated. We need not analyze
        those issues of arguable merit; just identify them, deny the
        motion to withdraw, and order counsel to analyze them.

Yorgey, 2018 WL 2346441, at *5 (citation omitted).

                                           -8-
J-S33032-18



      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing


                                      -9-
J-S33032-18


      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), and (b). We have long held that,

in order to affirm a termination of parental rights, we need only agree with

the trial court as to any one subsection of Section 2511(a), as well as Section

2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).

Here, we analyze the court’s termination decrees pursuant to subsections

2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                       ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or

                                     - 10 -
J-S33032-18


           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                      ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

     With regard to the termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)



                                    - 11 -
J-S33032-18



(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”        In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      Further, as to Section 2511(b), our Supreme Court has stated as

follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. &
      L.M. a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
      (1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional bonds
      between the parent and child. The “utmost attention” should be
      paid to discerning the effect on the child of permanently severing
      the parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d
753, 762-63 (Pa.Super. 2008) (citation omitted).




                                    - 12 -
J-S33032-18



        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d
95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

        In the case at bar, in finding grounds for termination pursuant to Section

2511(a)(1) and (2), and that termination was in Child’s best interests

pursuant to Section 2511(b), the trial court reasoned:

                At the hearing, the CUA [r]epresentative testified that he
        was the worker on the Child’s case for the past thirty[-]four
        months. The CUA Representative testified that he first made
        contact with Father in October 2015 and informed Father that he
        could visit the Child and seek reunification with Child provided he
        worked with DHS and the CUA [a]gency. Father, however, failed
        to visit the Child or to attend court hearings or participate in the
        programs offered by DHS or CUA. Father also failed to take a
        paternity test which he had requested. Father made no contact
        with the CUA [r]epresentative until April 2017, which impacted
        initiating services. The CUA [r]epresentative also testified that
        the termination of Father’s parental rights would not cause
        irreparable harm to the Child and that the Child’s primary parental


                                       - 13 -
J-S33032-18


      bond was with his foster parent. The CUA [r]epresentative also
      testified that Child’s foster parent provided safety for Child as well
      as for the Child’s medical needs. The testimony of the CUA
      [r]epresentative was deemed to be credible and accorded great
      weight.     Based upon this testimony and the documents in
      evidence, this [c]ourt found clear and convincing evidence to
      terminate Father’s parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(1) and (2). The court determined that Father failed to
      remedy the conditions that brought the Child into care. This
      [c]ourt further concluded that termination of the Father’s parental
      rights would be in the best interest of Child pursuant to 23
      Pa.C.S.A. § 2511(b). This [c]ourt concluded that Child had a bond
      with his foster parents who were able to provide for all of the
      Child’s daily needs.

T.C.O. at 4-5 (citations to record omitted).

      A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). As we discern no abuse of discretion

or error of law, we do not disturb the court’s findings. The record reveals

Father’s lack of contact and cooperation with CUA as well as his lack of contact

with Child and lack of interest in parenting. N.T. at 21-26.

      Specifically, CUA case manager, Nick Sarro, testified that he contacted

Father in 2014 and notified him of a court hearing, where he would be able to

pursue a paternity test, but Father ultimately failed to appear. Id. at 21, 23.

Father failed to contact CUA for a paternity test or any other reason until April

2017, when he contacted Mr. Sarro due to garnishment of his wages for child

support. Id. at 22-23. Father failed to perform any parental duties, failed to

inquire as to Child’s well-being, and failed to request and/or have visitation.

Id. at 22-23, 26. In addition, Mr. Sarro reported that Father admitted that

he did not have stable housing for Child.       Id. at 23.   Notably, Mr. Sarro



                                     - 14 -
J-S33032-18



testified that Father has had no contact with Child and has not expressed any

interest in caring for Child. Id. at 24-25.

      As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006). Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for his physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Father cannot or will not remedy this situation. See id.

      Further, upon review, we discern no abuse of discretion as to the trial

court’s finding that Child’s developmental, physical and emotional needs and

welfare favor termination of Father’s parental rights pursuant to Section

2511(b).   There was sufficient evidence to allow the trial court to make a

determination of Child’s needs and welfare, and as to the lack of a bond

between Father and Child such that, if severed, would not have a detrimental

impact on him.

      Significantly, at the time of the hearing, Child had been in care for

almost three years, essentially his entire life, and in his current pre-adoptive

foster home for approximately one and a half years.         N.T. at 18, 24, 26.

Further, as Child had no contact with Father, there is no reason to believe

                                     - 15 -
J-S33032-18



Child even knows who Father is. Id. at 25. Child’s primary parental bond is

with his foster parents, who provide love, safety, and stability and meet Child’s

general, medical, and developmental needs. Id. at 24-25. In addition, there

is another child in the home who Child views as a sibling and with whom Child

is bonded. Id. at 66-67. As such, Mr. Sarro testified that he had no reason

to think it would cause any harm to Child to terminate Father’s parental rights

and change Child’s goal to adoption. Id. at 25.

      Similarly, Child’s Guardian Ad Litem, Carla Beggin, Esquire, noted that

she observed Child in his foster home and offered as follows:

      I did see [Child] in [his foster] home yesterday. He seems like a
      very happy, healthy three-year-old. He seemed very bonded with
      the foster parents. He lives in a lovely home. He has lots of toys.
      Lots of educational toys and games. So I would be in full support
      of [Child] staying where he is and for adoption.

Id. at 35-36.

      Thus, as confirmed by the record, termination of Father’s parental rights

serves the Child’s developmental, physical and emotional needs and welfare

and was proper pursuant to Section 2511(b). While Father may profess to

love Child, a parent’s own feelings of love and affection for a child, alone, will

not preclude termination of parental rights. In re Z.P., 994 A.2d at 1121. At

the time of the hearing, the Child had already been in care for almost three

years, essentially his entire life, and residing in his current pre-adoptive foster

home for approximately a year and a half, and is entitled permanency and

stability.




                                      - 16 -
J-S33032-18



      As we stated, a child’s life “simply cannot be put on hold in the hope

that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation omitted).

      Based on the foregoing independent analysis of the trial court’s

termination of Father’s parental rights, we agree with counsel for Father that

the within appeal is wholly frivolous. As such, we affirm the order of the trial

court terminating Father’s parental rights and grant Counsel’s petition to

withdraw.

      Order at CP-51-AP-0000775-2017 affirmed.            Appeal at CP-51-DP-

0002461-2014 quashed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/18




                                      - 17 -